DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/RU2019/000106 which was filed on February 20, 2019.
A preliminary amendment was received from the applicant on March 8, 2020.

Drawings
The replacement drawings were received on March 8, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yocom    (US 6,325,683) in view of Asada et al. (US 9,205,904).
Yocom discloses a water jet propulsor for a watercraft, as shown in Figures 1-20, which is comprised of four nozzles, defined as Parts #6 and 8, as shown in Figure 1, each with an impeller motor or pressure unit, defined as Parts #10 and 12, where said four nozzles include passageways or channels that contain each impeller motor or pressure unit and are arranged in pairs that connect with each end of a central passageway or channel, defined as Part #4, as shown in Figure 1.  Said water jet propulsor utilizes a marine environment with water as an operating medium in order to provide propulsion to a boat or watercraft, defined as Part #2.  Each of said four nozzles is configured for the intake and discharge of water, which is determined by the independent operation of each impeller motor or pressure unit with a control pad, defined as Parts #14 and 16.
Yocom, as set forth above, discloses all of the features claimed except for the use of four pairs of nozzles that are each connected to an intermediate channel, and four intermediate channels that are connected in pairs to a central channel.
Asada et al. discloses a water jet propulsion system, as shown in Figures 1-9, which is comprised of four nozzles that are connected in pairs by channels to a central channel, as shown in Figures 4-5, as well as eight nozzles that are connected in pairs to each of four intermediate channels, where said four intermediate channels connect in pairs to each end of said central channel, as shown in Figures 8-9.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Briggs (US 2,330,674) discloses a mechanism for improving the directional control of ships or submarines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617